Exhibit 10.9 - Subsidiary Guaranty Agreement

EXECUTION COPY

SUBSIDIARY GUARANTY AGREEMENT

This SUBSIDIARY GUARANTY AGREEMENT (this “Subsidiary Guaranty Agreement”), dated
as of February 18, 2009, is made jointly and severally by the Persons listed on
the signature pages hereof as Subsidiary Guarantors and each of the other
Persons that from time to time becomes an Additional Subsidiary Guarantor
pursuant to the terms of Section 11 hereof (each a “Subsidiary Guarantor” and
collectively the “Subsidiary Guarantors”), in favor of each of the holders from
time to time of the Notes issued under the Note Agreement referred to below
(each a “Beneficiary”, and collectively, the “Beneficiaries”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Note
Agreement referred to below.

RECITALS

A. Reference is made to that certain Note Agreement, dated as of May 1, 2000 (as
amended, restated, supplemented or otherwise modified, including pursuant to the
Note Amendment (as defined below), the “Note Agreement”), by and among St. Louis
Post-Dispatch LLC, a Delaware limited liability company (together with its
successors and assigns, the “Company”), and the Beneficiaries, pursuant to
which, subject to the terms and conditions set forth therein, the Company issued
and sold to such Beneficiaries, and such Beneficiaries purchased from the
Company, the Notes (the Notes and the Note Agreement, collectively, the “Note
Documents”).

B. Reference is also made to that certain Guaranty Agreement, dated as of May 1,
2000 (as amended, restated, supplemented or otherwise modified, including
pursuant to the Guaranty Amendment (as defined below), the “Guaranty
Agreement”), by and among Pulitzer Inc., a Delaware corporation (together with
its successors and assigns, the “Parent”) and the Beneficiaries, pursuant to
which, subject to the terms and conditions set forth therein, the Parent
guaranteed the full, complete and final payment and performance of the
“Guaranteed Obligations” (as defined in the Guaranty Agreement).

C. Concurrently herewith, the Company is entering into a certain Limited Waiver
and Amendment No. 5 to Note Agreement, dated the date hereof (the “Note
Amendment”), with the Beneficiaries, pursuant to which the Beneficiaries and the
Company have, among other things, agreed to amend certain provisions of the Note
Agreement and make certain financial accommodations to the Company as provided
in such amendment.

D. Concurrently herewith, the Parent is also entering into a certain Limited
Waiver and Amendment No. 5 to Guaranty Agreement, dated the date hereof (the
“Guaranty Amendment”), with the Beneficiaries pursuant to which the
Beneficiaries and the Parent have, among other things, agreed to amend certain
provisions of the Guaranty Agreement and make certain financial accommodations
to or for the benefit of the Parent as provided in such amendment.



--------------------------------------------------------------------------------

E. The Beneficiaries are willing to enter into the Note Amendment and the
Guaranty Amendment and otherwise make, extend and maintain certain financial
accommodations to the Company and the Parent as provided in such amendments, but
only upon the condition, among others, that the Subsidiary Guarantors shall have
executed and delivered this Subsidiary Guaranty Agreement.

GUARANTY

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Subsidiary Guarantor hereby agrees as follows:

1. GUARANTY.

1.1 Guaranty. Each Subsidiary Guarantor hereby irrevocably, absolutely and
unconditionally jointly and severally guarantees unto each Beneficiary (i) the
full and prompt payment of the principal of, Yield-Maintenance Amount, if any,
interest and all other amounts due with respect to the Notes from time to time
outstanding, as and when such amounts shall become due and payable, whether by
lapse of time, upon redemption, prepayment or purchase, by extension or by
acceleration or declaration or otherwise (including (to the extent legally
enforceable) interest due on overdue payments of principal, Yield-Maintenance
Amount, if any, or interest at the rate set forth in the Notes or any other
amounts due thereunder) in coin or currency of the United States of America
which at the time of payment or demand therefor shall be legal tender for the
payment of public and private debts, (ii) the full and prompt payment,
performance and observance by the Company of all other obligations, covenants,
conditions and agreements contained in the Note Agreement or any other
instrument or agreement entered into in connection therewith or otherwise
relating thereto, (iii) the full and prompt payment, performance and observance
by the Parent of the “Guaranteed Obligations” (as defined in the Guaranty
Agreement) and all other obligations, covenants, conditions and agreements of
the Parent contained in the Guaranty Agreement or any other instrument or
agreement entered into in connection therewith or otherwise relating thereto,
and (iv) the full and prompt payment, upon demand by any Beneficiary, of all
costs and expenses (including reasonable attorneys’ fees), if any, as shall have
been expended or incurred in the protection or enforcement of any right or
privilege under the Note Documents, the Guaranty Agreement or any other
instrument or agreement entered into in connection therewith or relating thereto
or in the protection or enforcement of any rights, privileges or liabilities
under this Subsidiary Guaranty Agreement or in any consultation or action in
connection therewith or herewith (all such obligations, covenants, conditions
and agreements described in the foregoing clauses (i), (ii), (iii) and
(iv) being hereinafter collectively referred to as the “Guaranteed
Obligations”).

1.2 Guaranty of Payment and Performance. This is a guaranty of payment and
performance and not a guaranty of collection, and each Subsidiary Guarantor
hereby waives any right to require that any action on or in respect of any Note
Document, the Guaranty Agreement or any instrument or agreement relating to the
Guaranteed Obligations be brought against the Company, the Parent, any other
Subsidiary Guarantor or any other Person or that resort be had to any direct or
indirect security for the Notes, for the Guaranty Agreement or for this
Subsidiary Guaranty Agreement or any other remedy. Any Beneficiary may, at its
option, proceed

 

2



--------------------------------------------------------------------------------

hereunder against any Subsidiary Guarantor in the first instance to collect
monies when due, the payment of which is guaranteed hereby, without first
proceeding against the Company, the Parent, any other Subsidiary Guarantor or
any other Person and without first resorting to any direct or indirect security
for the Notes, for the Guaranty Agreement or for this Subsidiary Guaranty
Agreement or any other remedy. The liability of each Subsidiary Guarantor
hereunder shall in no way be affected or impaired by any acceptance by any
Beneficiary of any direct or indirect security for, or other guaranties of, the
Guaranteed Obligations or by any failure, delay, neglect or omission by any
Beneficiary to realize upon or protect any of the Guaranteed Obligations or any
Notes or other instruments evidencing the same or any direct or indirect
security therefor or by any approval, consent, waiver, or other action taken or
omitted to be taken by any such Beneficiary. Each Subsidiary Guarantor
(i) acknowledges that certain obligations of the Company under the Note
Agreement will survive the payment or transfer of any Note and the termination
of the Note Agreement, (ii) acknowledges that certain obligations of the Parent
under the Guaranty Agreement will survive the payment or transfer of any Note
and the termination of the Guaranty Agreement, and (iii) agrees that the
obligations of each Subsidiary Guarantor hereunder with respect to such
surviving obligations shall also survive the payment or transfer of any Note and
the termination of the Note Agreement and the Guaranty Agreement.

1.3 General Provisions Relating to the Subsidiary Guaranty Agreement.

(a) Each Subsidiary Guarantor hereby consents and agrees that any Beneficiary,
with or without any further notice to or assent from any Subsidiary Guarantor,
may, without in any manner affecting the liability of any Subsidiary Guarantor
under this Subsidiary Guaranty Agreement, and upon such terms and conditions as
any Beneficiary may deem advisable:

(i) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the payment or
performance of any of the Guaranteed Obligations, or waive any default with
respect thereto, or waive, modify, amend or change any provision of the Note
Documents, the Guaranty Agreement or any other instrument or agreement entered
into in connection therewith or otherwise relating thereto;

(ii) sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Beneficiary as direct or indirect security for the payment
or performance of any of the Guaranteed Obligations; or

(iii) settle, adjust or compromise any claim of the Company, the Parent or any
other Subsidiary Guarantor against any other Person secondarily or otherwise
liable for any of the Guaranteed Obligations.

Each Subsidiary Guarantor hereby ratifies and confirms any such extension,
renewal, change, sale, release, waiver, surrender, exchange, modification,
amendment, impairment, substitution, settlement, adjustment or compromise and
that the same shall be binding upon it, and hereby waives any and all defenses,
counterclaims or offsets which it might or could have by reason thereof, it
being understood that each Subsidiary Guarantor shall at all times be bound by
this Subsidiary Guaranty Agreement and remain liable hereunder.

 

3



--------------------------------------------------------------------------------

(b) Each Subsidiary Guarantor hereby waives: (i) notice of acceptance of this
Subsidiary Guaranty Agreement by the Beneficiaries or of the creation, renewal
or accrual of any liability of the Company, the Parent or any other Subsidiary
Guarantor, present or future, or of the reliance of such Beneficiaries upon this
Subsidiary Guaranty Agreement (it being understood that all Guaranteed
Obligations shall conclusively be presumed to have been created, contracted or
incurred in reliance upon the execution of this Subsidiary Guaranty Agreement);
(ii) demand of payment by any Beneficiary from the Company, the Parent, any
other Subsidiary Guarantor or any other Person indebted in any manner on or for
any of the Guaranteed Obligations hereby guaranteed; and (iii) presentment for
the payment by any Beneficiary or any other Person of the Notes or any other
instrument, protest thereof and notice of its dishonor to any party thereto and
to the Subsidiary Guarantors. The obligations of each Subsidiary Guarantor under
this Subsidiary Guaranty Agreement and the rights of each Beneficiary to enforce
such obligations by any proceedings, whether by action at law, suit in equity or
otherwise, shall not be subject to any reduction, limitation, impairment or
termination, whether by reason of any claim of any character whatsoever or
otherwise and shall not be subject to any defense, setoff, counterclaim,
recoupment or termination whatsoever.

(c) The obligations of each Subsidiary Guarantor hereunder shall be binding upon
each Subsidiary Guarantor and its successors and assigns, and shall remain in
full force and effect irrespective of:

(i) (A) the genuineness, validity, regularity or enforceability of the Note
Documents, the Guaranty Agreement, this Subsidiary Guaranty Agreement or any
other instrument or agreement entered into in connection therewith or otherwise
relating thereto, or any of the terms of any thereof, (B) the continuance of any
obligation on the part of the Company, the Parent, any other Subsidiary
Guarantor or any other Person on the Notes or under the Note Agreement, the
Guaranty Agreement, this Subsidiary Guaranty Agreement or any such other
instrument or agreement, (C) the power or authority or the lack of power or
authority of (x) the Company to execute and deliver the Note Documents or any
such other instrument or agreement, or to perform any of its obligations
thereunder , (y) the Parent to execute and deliver the Guaranty Agreement or any
such other instrument or agreement, or to perform any of its obligations
thereunder, or (z) any other Subsidiary Guarantor to execute and deliver this
Subsidiary Guaranty Agreement or any such other instrument or agreement, or to
perform any of its obligations thereunder, or (D) the existence or continuance
of the Company, the Parent, any other Subsidiary Guarantor or any other Person
as a legal entity;

(ii) any default, failure or delay, willful or otherwise, in the performance by
the Company, the Parent, any other Subsidiary Guarantor or any other Person of
any obligations of any kind or character whatsoever of the Company, the Parent,
any other Subsidiary Guarantor or any other Person (including, without
limitation, the Guaranteed Obligations);

 

4



--------------------------------------------------------------------------------

(iii) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, the Parent, any other Subsidiary Guarantor or any
other Person or in respect of the property of the Company, the Parent, any other
Subsidiary Guarantor or any other Person or any merger, consolidation,
reorganization, dissolution, liquidation, the sale of all or substantially all
of the assets of or winding up of the Company, the Parent, any other Subsidiary
Guarantor or any other Person;

(iv) impossibility or illegality of performance on the part of the Company, the
Parent, any other Subsidiary Guarantor or any other Person of its obligations
under the Note Documents, the Guaranty Agreement, this Subsidiary Guaranty
Agreement or any other instrument or agreement entered into in connection
therewith or otherwise relating thereto;

(v) in respect of the Company, the Parent, any other Subsidiary Guarantor or any
other Person, any change of circumstances, whether or not foreseen or
foreseeable, whether or not imputable to the Company, the Parent, any other
Subsidiary Guarantor or any other Person, or other impossibility of performance
through fire, explosion, accident, labor disturbance, floods, droughts,
embargoes, wars (whether or not declared), civil commotion, acts of God or the
public enemy, delays or failure of suppliers or carriers, inability to obtain
materials, action of any Federal or state regulatory body or agency, change of
law or any other causes affecting performance, or any other force majeure,
whether or not beyond the control of the Company, the Parent, any other
Subsidiary Guarantor or any other Person and whether or not of the kind
hereinbefore specified;

(vi) any attachment, claim, demand, charge, lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Person, or any claims, demands, charges or liens of any nature,
foreseen or unforeseen, incurred by any Person, or against any sums payable
under this Subsidiary Guaranty Agreement, so that such sums would be rendered
inadequate or would be unavailable to make the payments herein provided;

(vii) any order, judgment, decree, ruling or regulation (whether or not valid)
of any court of any nation or of any political subdivision thereof or any body,
agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
payment or performance by any party of any of the Guaranteed Obligations;

 

5



--------------------------------------------------------------------------------

(viii) any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Subsidiary Guarantor of
failure of the Company, the Parent, any other Subsidiary Guarantor or any other
Person to keep and perform any of the Guaranteed Obligations, or failure to
resort for payment to the Company, the Parent, any other Subsidiary Guarantor or
to any other Person or to any other guaranty or to any property, security, Liens
or other rights or remedies;

(ix) the acceptance of any additional security or other guaranty, the advance of
additional money to the Company, the Parent, any other Subsidiary Guarantor or
any other Person, the renewal or extension of the Notes or amendments,
modifications, consents or waivers with respect to the Note Documents, the
Guaranty Agreement or any other instrument or agreement entered into in
connection therewith or otherwise relating thereto, or the sale, release,
substitution or exchange of any security for the Notes;

(x) any defense whatsoever that the Company, the Parent, any other Subsidiary
Guarantor or any other Person might have to the payment of the Notes (principal,
Yield-Maintenance Amount, if any, or interest or any other amounts due
thereunder), other than payment in cash thereof, or to the payment, performance
or observance of any of the other Guaranteed Obligations, whether through the
satisfaction or purported satisfaction by the Company, the Parent, any other
Subsidiary Guarantor or any other Person of its debts due to any cause such as
bankruptcy, insolvency, receivership, merger, consolidation, reorganization,
dissolution, liquidation, winding up or otherwise;

(xi) any act or failure to act with regard to the Note Documents, the Guaranty
Agreement, this Subsidiary Guaranty Agreement or any other instrument or
agreement entered into in connection therewith or otherwise relating thereto, or
anything which might vary the risk of the Subsidiary Guarantors; or

(xii) any other circumstance (other than payment and performance in full of the
Guaranteed Obligations (subject to Section 4 below)) which might otherwise
constitute a defense available to, or a discharge of, each Subsidiary Guarantor
in respect of its obligations under this Subsidiary Guaranty Agreement;

provided, that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Subsidiary Guaranty Agreement that the obligations of each Subsidiary Guarantor
shall be absolute and unconditional and shall not be discharged, impaired or
varied except by the full and prompt payment and performance of all of the
Guaranteed Obligations. Without limiting

 

6



--------------------------------------------------------------------------------

the foregoing, it is understood that repeated and successive demands may be made
and recoveries may be had hereunder as and when, from time to time, the Company,
the Parent or any other Person shall default under the terms of the Note
Documents, the Guaranty Agreement or any other instrument or agreement entered
into in connection therewith or otherwise relating thereto and that
notwithstanding recovery hereunder for or in respect of any given default or
defaults by the Company, the Parent or any other Person under the Note
Documents, the Guaranty Agreement or any such other instrument or agreement,
this Subsidiary Guaranty Agreement shall remain in full force and effect and
shall apply to each and every subsequent default.

(d) All rights of any Beneficiary may be transferred or assigned at any time and
shall be considered to be transferred or assigned at any time or from time to
time upon the transfer of such Note whether with or without the consent of or
notice to the Subsidiary Guarantors under this Subsidiary Guaranty Agreement or
to the Company or the Parent.

(e) Each Subsidiary Guarantor hereby subordinates to the rights of the
Beneficiaries under the Note Documents, the Guaranty Agreement or any other
instrument or agreement entered into in connection therewith or otherwise
relating thereto, and agrees to defer any assertion, until such time as the
Guaranteed Obligations have been indefeasibly paid and performed in full
(subject to Section 4 below), of any claim or other rights that it may now or
hereafter acquire against the Company, the Parent, any other Subsidiary
Guarantor or any other Person that arise from the existence, payment,
performance or enforcement of each Subsidiary Guarantor’s obligations under this
Subsidiary Guaranty Agreement, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Beneficiary against the
Company, the Parent, any other Subsidiary Guarantor or any other Person, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Company, the Parent, any other Subsidiary Guarantor or any other Person,
directly or indirectly, in cash or other property or by setoff or in any other
manner, payment or security on account of such claim, remedy or right. If any
amount shall be paid to any Subsidiary Guarantor in violation of the preceding
sentence at any time prior to the payment and performance in full of all the
Guaranteed Obligations, such amount shall be held in trust for the benefit of
the Beneficiaries and shall forthwith be paid to the Beneficiaries to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured.

(f) Each Subsidiary Guarantor agrees that to the extent the Company, the Parent,
any other Subsidiary Guarantor or any other Person makes any payment on any Note
or in respect of any of the other Guaranteed Obligations, which payment or any
part thereof is subsequently invalidated, voided, declared to be fraudulent or
preferential, set aside, recovered, rescinded or is required to be retained by
or repaid to a trustee, receiver, or any other Person under any bankruptcy code,
common law, or equitable cause, then and to the extent of such payment, the
obligation or the part thereof intended to be satisfied shall be revived and
continued in full force and effect with respect to each

 

7



--------------------------------------------------------------------------------

Subsidiary Guarantor’s obligations hereunder, as if said payment had not been
made. The liability of each Subsidiary Guarantor hereunder shall not be reduced
or discharged, in whole or in part, by any payment to any Beneficiary from any
source that is thereafter paid, returned or refunded in whole or in part by
reason of the assertion of a claim of any kind relating thereto, including, but
not limited to, any claim for breach of contract, breach of warranty,
preference, illegality, invalidity, or fraud asserted by any account debtor or
by any other Person.

(g) The Beneficiaries shall have no obligation to (a) marshal any assets in
favor of any Subsidiary Guarantor or in payment of any or all of the Guaranteed
Obligations or (b) pursue any other remedy that any Subsidiary Guarantor may or
may not be able to pursue itself and that may lighten such Subsidiary
Guarantor’s burden, any right to which each Subsidiary Guarantor hereby
expressly waives.

2. DUTY OF SUBSIDIARY GUARANTORS TO STAY INFORMED.

Each of the Subsidiary Guarantors hereby agrees that it has complete and
absolute responsibility for keeping itself informed of the business, operations,
properties, assets, condition (financial or otherwise) of the Company, the
Parent, any other Subsidiary Guarantors, any and all endorsers and any and all
guarantors of the Guaranteed Obligations and of all other circumstances bearing
upon the risk of nonpayment of the obligations evidenced by the Notes or the
Guaranteed Obligations, and each of the Subsidiary Guarantors further agrees
that the Beneficiaries shall have no duty, obligation or responsibility to
advise it of any such facts or other information, whether now known or hereafter
ascertained, and each Subsidiary Guarantor hereby waives any such duty,
obligation or responsibility on the part of the Beneficiaries to disclose such
facts or other information to any Subsidiary Guarantor.

3. REPRESENTATIONS AND WARRANTIES.

Each Subsidiary Guarantor hereby represents and warrants to each of the
Beneficiaries that, as of the date such Person becomes a party hereto:

(a) Such Subsidiary Guarantor, if it is a corporation, limited partnership or
limited liability company: (i) is an entity duly organized, validly existing and
in good standing under the laws of the state of its formation; (ii) is duly
registered or qualified to do business and is in good standing in every
jurisdiction where the nature of its business requires it to be so registered or
qualified (except where the failure to so register or qualify could not be
reasonably likely to have a material adverse effect on such Subsidiary
Guarantor’s business, property or assets, condition (financial or otherwise),
operations or prospects or on such Subsidiary Guarantor’s ability to pay or
perform the Guaranteed Obligations); (iii) has all requisite organizational
power and authority to own its properties and to carry on its business as
currently conducted and as proposed to be conducted, and to execute and deliver
this Subsidiary Guaranty Agreement and to perform its obligations hereunder; and
(iv) is in compliance in all material respects with all applicable laws, rules,
regulations and orders;

 

8



--------------------------------------------------------------------------------

(b) Such Subsidiary Guarantor, if it is a general partnership: (i) has all
requisite partnership power and authority to conduct its business, to own and
lease its property or assets, to execute and deliver this Subsidiary Guaranty
Agreement and to perform its obligations hereunder; and (ii) is in compliance in
all material respects with all applicable laws, rules, regulations and orders;

(c) The execution, delivery and performance by such Subsidiary Guarantor of this
Subsidiary Guaranty Agreement (i) have been duly authorized by all necessary
corporate, limited liability company or partnership action and (ii) do not
contravene such Subsidiary Guarantor’s charter documents, bylaws, partnership
agreement, operating agreement or any similar agreement;

(d) The execution and delivery of this Subsidiary Guaranty Agreement will not
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under, or result in any violation of, or result in the
creation of any Lien upon any of the properties or assets of any Subsidiary
Guarantor pursuant to the organizational documents of any such Person, any award
of any arbitrator or any agreement (including any agreement with equityholders
of such Persons), instrument, order, judgment, decree, statute, law, rule or
regulation to which such Person is subject;

(e) Neither the nature of any Subsidiary Guarantor nor any of their respective
businesses or properties, nor any relationship between any Subsidiary Guarantors
or any Subsidiary or Affiliate and any other Person, nor any circumstance in
connection with this Subsidiary Guaranty Agreement require any material
authorization, consent, approval, exemption or other action by or notice to or
filing with any court or administrative or governmental body (other than routine
filings with respect to this Subsidiary Guaranty Agreement and any consents
which have been obtained) in connection with the execution and delivery of this
Subsidiary Guaranty Agreement or the fulfillment of or compliance with the terms
and provisions hereof or of any other instrument or agreement relating hereto;

(f) This Subsidiary Guaranty Agreement constitutes a valid and binding
obligation of such Subsidiary Guarantor, enforceable against such Subsidiary
Guarantor in accordance with its terms, except as the enforceability thereof may
be subject to or limited by bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws relating to or affecting the rights of
creditors generally and general principles of equity, regardless of whether such
enforceability is considered in a proceeding at law or in equity;

(g) There is no action, suit, investigation or proceeding pending or, to the
knowledge of such Subsidiary Guarantor, threatened which questions the validity
or legality of or seeks damages in connection with this Subsidiary Guaranty
Agreement, the Note Documents, the Guaranty Agreement or any other instrument or
agreement relating hereto or thereto or any action taken or to be taken pursuant
to this Subsidiary Guaranty Agreement, the Guaranty Agreement or any of the Note
Documents. There is no action, suit, investigation or proceeding pending or, to
the knowledge of such Subsidiary Guarantor, threatened against such Subsidiary
Guarantor or any of its Subsidiaries or any properties or rights of any of the
foregoing, by or before any court, arbitrator or administrative or governmental
body which, individually or collectively, could reasonably be expected to have a
material adverse effect;

 

9



--------------------------------------------------------------------------------

(h) The Guaranteed Obligations are not subject to any offset or defense of any
kind against any Beneficiary, the Parent or the Company;

(i) After giving effect to this Subsidiary Guaranty Agreement, such Subsidiary
Guarantor will be “Solvent,” (taking into account any and all rights of
contribution) meaning: (a) the fair saleable value of such Subsidiary
Guarantor’s assets will be in excess of the amount that will be required to be
paid on or in respect of its existing debts and other liabilities (including
contingent liabilities) as they mature; (b) such Subsidiary Guarantor will not
have unreasonably small capital to carry on its business as conducted or as
proposed to be conducted; (c) such Subsidiary Guarantor does not intend to or
believe that it will incur debts beyond its ability to generally pay such debts
as they mature (taking into account the timing and amounts of cash to be
received by it and the amounts to be payable on or in respect of its
obligations); and (d) such Subsidiary Guarantor does not intend to hinder, delay
or defraud either present or future creditors. In addition, such Subsidiary
Guarantor will have received fair consideration and reasonably equivalent value
in exchange for incurring its Debt under this Subsidiary Guaranty Agreement.

(j) Such Subsidiary Guarantor has made its appraisal of and investigation into
the business, prospects, operations, property or assets, condition (financial or
otherwise) and creditworthiness of the Company, the Parent and any other
Subsidiary Guarantors and has made its decision to enter into this Subsidiary
Guaranty Agreement independently based on such documents and information as it
has deemed appropriate and without reliance upon any of the Beneficiaries or any
of their partners, directors, trustees, members, officers, agents, designees or
employees, and such Subsidiary Guarantor has established adequate means of
obtaining from the Company, the Parent and any other Subsidiary Guarantors, on a
continuing basis, financial or other information pertaining to the business,
prospects, operations, property, assets, condition (financial or otherwise) of
the Company, the Parent and any other Subsidiary Guarantors; and

(k) Neither such Subsidiary Guarantor nor its properties or assets have any
immunity from jurisdiction of any court or from any legal process (whether
through service of process or notice, attachment prior to judgment, attachment
in aid of execution, execution or otherwise) under applicable law.

4. TERMINATION; REINSTATEMENT.

This Subsidiary Guaranty Agreement shall remain in full force and effect until
all Guaranteed Obligations shall have been satisfied by payment in full in cash,
upon the occurrence of which this Subsidiary Guaranty Agreement shall, subject
to the immediately succeeding sentence, terminate. This Subsidiary Guaranty
Agreement shall continue to be effective, or be reinstated, as the case may be,
if at any time the payment, or any part thereof, of any of the Guaranteed
Obligations is rescinded or otherwise must be restored or returned by any

 

10



--------------------------------------------------------------------------------

Beneficiary in connection with the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Company, the Parent or any other Subsidiary
Guarantor or in connection with the application of applicable fraudulent
conveyance or fraudulent transfer law, all as though such payments had not been
made.

5. PAYMENTS.

Each Subsidiary Guarantor hereby agrees that, upon the occurrence and during the
continuance of any Event of Default, upon demand the Guaranteed Obligations will
be paid to each of the Beneficiaries without setoff or counterclaim in U.S.
dollars in immediately available funds at the location specified by such
Beneficiary pursuant to the Note Agreement.

6. SEVERABILITY.

Whenever possible, each provision of this Subsidiary Guaranty Agreement shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Subsidiary Guaranty
Agreement shall be prohibited by or invalid under any such law or regulation, it
shall be deemed modified to conform to the minimum requirements of such law or
regulation, or, if for any reason it is not deemed so modified, it shall be
ineffective and invalid only to the extent of such prohibition or invalidity
without the remainder thereof or any of the remaining provisions of this
Subsidiary Guaranty Agreement being prohibited or invalid.

7. HEADINGS.

Section headings in this Subsidiary Guaranty Agreement are included herein for
convenience of reference only and shall not constitute a part of this Subsidiary
Guaranty Agreement for any other purpose or be given any substantive effect.

8. APPLICABLE LAW.

THIS SUBSIDIARY GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

9. ENTIRE AGREEMENT.

This Subsidiary Guaranty Agreement constitutes the entire agreement among the
parties hereto relating to the subject matter hereof and supersedes any and all
prior or contemporaneous commitments, agreements, representations, and
understandings, whether written or oral, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the Subsidiary Guarantors, on the
one hand, and the Beneficiaries, on the other hand. There are no oral agreements
between the Subsidiary Guarantors, on the one hand, and the Beneficiaries, on
the other hand.

 

11



--------------------------------------------------------------------------------

10. CONSTRUCTION.

Each of the Subsidiary Guarantors and the Beneficiaries acknowledges that it has
had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Subsidiary Guaranty Agreement with such legal
counsel.

11. ADDITIONAL SUBSIDIARY GUARANTORS.

The Initial Subsidiary Guarantors hereunder shall be (i) Fairgrove, LLC;
(ii) Flagstaff Publishing Co.; (iii) Hanford Sentinel, Inc.; (iv) Homechoice,
LLC; (v) HSTAR LLC; (vi) Kauai Publishing Co.; (vii) Napa Valley Publishing Co.;
(viii) NIPC, Inc.; (ix) NLPC LLC; (x) Northern Lakes Publishing Co.; (xi) NVPC
LLC; (xii) Pantagraph Publishing Co.; (xiii) Pulitzer Missouri Newspapers, Inc.;
(xiv) Pulitzer Network Systems LLC; (xv) Pulitzer Newspapers, Inc.;
(xvi) Pulitzer Technologies Inc.; (xvii) Pulitzer Utah Newspapers, Inc.;
(xviii) Santa Maria Times, Inc.; (xix) SHTP LLC; (xx) SOPC LLC;
(xxi) Southwestern Oregon Publishing Co.; (xxii) STL Distribution Services LLC;
(xxiii) Suburban Journals of Greater St. Louis LLC; and (xxiv) Ynez Corporation.
From time to time subsequent to the date hereof, additional Subsidiaries and/or
Affiliates of the Company may become parties hereto, as additional Subsidiary
Guarantors (each, an “Additional Subsidiary Guarantor”), by executing a Joinder
Agreement substantially in the form of Exhibit A attached hereto (each, a
“Joinder Agreement”). Upon the delivery of a Joinder Agreement to the
Beneficiaries, such Additional Subsidiary Guarantor shall be a Subsidiary
Guarantor and shall be as fully a party hereto as if such Additional Subsidiary
Guarantor were an original signatory hereof.

12. COUNTERPARTS; EFFECTIVENESS.

This Subsidiary Guaranty Agreement and any amendments, waivers, consents, or
supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.

This Subsidiary Guaranty Agreement shall become effective as to each Subsidiary
Guarantor upon the execution and delivery of a counterpart hereof by such
Subsidiary Guarantor (whether or not a counterpart hereof shall have been
executed by any other Person) and receipt of written or telephonic notification
of such execution and authorization of delivery thereof.

Delivery of an executed counterpart hereof by any Subsidiary Guarantor by
facsimile or electronic pdf shall be as effective as delivery of a manually
executed counterpart hereof and shall be considered a representation that an
original executed counterpart hereof will be delivered.

13. WAIVERS AND AMENDMENTS; SUCCESSORS AND ASSIGNS.

No amendment or waiver of any term or provision of this Subsidiary Guaranty
Agreement or consent to any departure by any Subsidiary Guarantor therefrom
shall in any event be effective unless the same is in writing and signed by the
Required Holders; provided, however, that no such amendment reducing any payment
obligations under this Subsidiary

 

12



--------------------------------------------------------------------------------

Guaranty Agreement shall be effective unless signed by each Beneficiary. This
Subsidiary Guaranty Agreement is a joint and several continuing guaranty and
shall be binding upon each Subsidiary Guarantor and its successors and assigns;
provided, however, that no Subsidiary Guarantor shall assign this Subsidiary
Guaranty Agreement or any of the rights or obligations of such Subsidiary
Guarantor hereunder without the prior written consent of the Required Holders.
This Subsidiary Guaranty Agreement shall inure to the benefit of each of the
Beneficiaries and its successors, assigns and transferees.

14. ADDRESS FOR NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent by first class mail or nationwide overnight delivery service (with charges
prepaid) and (i) if to any Purchaser or its nominee, addressed as specified for
such communications in the Purchaser Schedule attached to the Note Agreement, or
at such other address as such Purchaser or its nominee shall have specified to
the Company, on behalf of each of the Subsidiary Guarantors, in writing, (ii) if
to any other Beneficiary, addressed to such Person at such address as it shall
have specified in writing to the Company or, if any such Person shall not have
so specified an address, then addressed to such Person in care of the last
holder of Notes held by such Person which shall have so specified an address to
the Company, and (iii) if to any Subsidiary Guarantor, addressed to such
Subsidiary Guarantor care of the Parent at the Parent’s address set forth in the
Guaranty Agreement, or at such other address as such Subsidiary Guarantor shall
have specified to each of the Beneficiaries in writing.

15. FAILURE OR INDULGENCE NOT WAIVER; REMEDIES CUMULATIVE.

No failure or delay on the part of any Beneficiary in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege. All
rights and remedies existing under this Subsidiary Guaranty Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

16. PERSONAL JURISDICTION.

Each Subsidiary Guarantor irrevocably agrees that any legal action or proceeding
with respect to this Subsidiary Guaranty Agreement, the Guaranty Agreement, the
Note Documents or any of the agreements, documents or instruments delivered in
connection herewith or therewith shall be brought in the courts of the State of
New York or the United States of America for the Southern District of New York
as the Required Holders may elect, and, by execution and delivery hereof, each
Subsidiary Guarantor accepts and consents to, for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts and agrees that such jurisdiction shall be exclusive, unless waived by
the Required Holders in writing, with respect to any action or proceeding
brought by such Subsidiary Guarantor against any Beneficiary. Each Subsidiary
Guarantor hereby waives, to the full extent permitted by law, any right to stay
or to dismiss any action or proceeding brought before said courts on the basis
of forum non conveniens.

 

13



--------------------------------------------------------------------------------

17. WAIVER OF JURY TRIAL.

THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS SUBSIDIARY GUARANTY
AGREEMENT, THE GUARANTY AGREEMENT, THE NOTE DOCUMENTS, OR ANY OTHER AGREEMENT OR
INSTRUMENT RELATED HERETO OR THERETO, OR ANY DEALINGS BETWEEN OR AMONG THEM
RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY AND THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH OF THE
PARTIES HERETO ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO THIS BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN
ENTERING INTO THIS SUBSIDIARY GUARANTY AGREEMENT AND THE NOTE DOCUMENTS, AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.
EACH OF THE PARTIES HERETO FURTHER WARRANTS AND REPRESENTS THAT EACH HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, THIS SUBSIDIARY GUARANTY AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guaranty
Agreement to be duly executed as of the date first above written.

 

SUBSIDIARY GUARANTORS: FAIRGROVE LLC FLAGSTAFF PUBLISHING CO. HANFORD SENTINEL
INC. HOMECHOICE, LLC HSTAR LLC KAUAI PUBLISHING CO. NAPA VALLEY PUBLISHING CO
NIPC, INC. NLPC LLC NORTHERN LAKES PUBLISHING CO. NVPC LLC PANTAGRAPH PUBLISHING
CO. PULITZER MISSOURI NEWSPAPERS, INC. PULITZER NETWORK SYSTEMS LLC PULITZER
NEWSPAPERS, INC. PULITZER TECHNOLOGIES, INC. PULITZER UTAH NEWSPAPERS, INC.
SANTA MARIA TIMES, INC. SHTP LLC SOPC LLC SOUTHWESTERN OREGON PUBLISHING CO. STL
DISTRIBUTION SERVICES LLC SUBURBAN JOURNALS OF GREATER ST. LOUIS LLC YNEZ
CORPORATION

 

By:  

/s/    C. D. Waterman III

Name:   C.D. Waterman III Title:   Secretary

[SIGNATURE PAGE TO SUBSIDIARY

GUARANTY AGREEMENT]